Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


Terminal Disclaimer

The terminal disclaimer filed on 02/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9,700,655 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-11, and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson et al. (U.S. Patent Application Publication 2010/0004607) in view of Wang et al. (U.S. Patent Application Publication 2009/0227997) in further view of Nath (WO 98/38538).

Regarding claims 1, 6-7, and 10, Wilson et al. disclose a device/system and method for accessing cerebral vessels in order to remove obstructions, see abstract, [0002], and [0014] for example. Wilson et al. disclose an elongate low profile, kink resistant, torqueable, multi-layer catheter tube comprising:
a base tubular layer including fluorinated material (“liner 44 may be an etched PTFE liner,” see [0022] and figure 3 for example);
a braided layer (“reinforcing layer 46 may be a braided reinforcing layer made of stainless steel ribbon (0.001.times.0.005 inch) at 90 PIC,” see [0022] and figure 3 for example) disposed over an outside surface of the base tubular layer; and
an over-jacket layer (“outer tube 48,” see [0022] and figure 3 for example) coated over the braided layer and base tubular layer to encapsulate the braided layer.
Wilson et al. fail to disclose an ablation catheter comprising:
a base tubular layer;
o a thin inner luminal layer of an amorphous fluoropolymer, ultraviolet transparent and index of refraction of less than 1.33 disposed on an inside surface of the base tubular layer;
o an ultraviolet grade output optical window or window assembly sealed to a surface of the catheter tube;
an ultraviolet grade input optical window sealed to a surface of the catheter tube at a proximal end of the catheter tube to create a fluid tight core liquid volume; and
a biocompatible U.V. transparent fluid disposed within and completely filling the core liquid volume formed between an inner surface of the thin inner luminal layer, a proximal surface of the output optical window and a distal surface of the input optical window.
Like Wilson et al., Wang et al. disclose a device/system and method for treating cerebral clots (or vessel obstructions, see [0019])  and teach delivering a liquid core ablation catheter (“fluid core light guide,” see [0017]) to the site of the clot/occlusion in order to deliver laser to the clot and help remove the clot. 
Like Wang et al., Nath discloses a liquid core catheter and teaches providing the liquid core catheter with: 
an elongate, low profile, kink resistant, torqueable, multi-layer catheter tube including:
a base tubular layer (“thin coating layer 22 of an amorphous fluoropolymer,” see page 4, lines 11-22, and figure 1);
a thin inner luminal layer of an amorphous fluoropolymer, ultraviolet transparent and index of refraction of less than 1.33 (“tube” 21, see page 4, lines 23-29, page 7, lines 1-27, also see the 5 examples on pages 7-11 where specific examples are given, and figure 1) disposed on an inside surface of the base tubular layer;
an ultraviolet grade (see page 2, lines 22-25) output optical window or window assembly (“plug” 24 disposed on the side of the liquid lightguide 16 away from the “discharge lamp” 18 see figure 1) sealed (see page 7, line 28 through page 8, line2 and figure 1) to a distal end of the catheter tube (see figure 1);
an ultraviolet grade (see page 2, lines 22-25) input optical window (“plug” 24 disposed on the side of the liquid lightguide 16 next to or nearest to the “discharge lamp” 18 see figure 1) sealed to a proximal end of the catheter tube to create a fluid tight core liquid volume; and
a biocompatible ultraviolet transparent fluid (“optically transparent liquid 2,” see page 4, lines 11-16, page 7, lines 13-27 and figure 1) disposed within and completely filling the core liquid volume formed between an inner surface of the thin inner luminal layer, the output optical window and the input optical window.
Nath is motivated to deliver light energy from one end of the liquid light catheter to the other end and “provide a more economical method to make an internal coating layer for a liquid lightguide tube without sacrificing the excellent optical properties of proven materials like Teflon® AF,” see page 2 and lines 17-19.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Wilson et al., as taught by Wang et al., to deliver a liquid core ablation catheter to the site of the clot/occlusion in order to deliver laser to the clot and help remove the clot, and as further taught by Nath, to 

Regarding claim 2, Wilson et al. in view of Wang et al. in further view of Nath disclose the claimed invention, see Nath figure 1.

Regarding claim 3, Wilson et al. in view of Wang et al. in further view of Nath disclose the claimed invention, see Nath page 4, lines 23-29 and figure 1.

Regarding claim 4, Wilson et al. in view of Wang et al. in further view of Nath disclose the claimed invention, see Nath page 7, lines 13-27 and figure 1.

Regarding claim 5, Wilson et al. in view of Wang et al. in further view of Nath disclose the claimed invention, see Nath page 4, lines 23-29 and figure 1.

Regarding claim 8, Wilson et al. in view of Wang et al. in further view of Nath disclose the claimed invention, see Nath page 4, line 16 and figure 1. 

Regarding claim 9, Wilson et al. in view of Wang et al. in further view of Nath disclose the claimed invention, inherent since the liquid core light guide could not otherwise connect to its light source. 

Regarding claim 11, Wilson et al. in view of Wang et al. in further view of Nath disclose (or make obvious) the claimed invention of ablating blockages and plaque. Claim 11 recites a recitation of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation since no ablation source has been positively recited. A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference 

Regarding claim 14, Wilson et al. in view of Wang et al. in further view of Nath disclose or make obvious the claimed invention. 
However, Nath is silent as to the recited “the inner luminal layer is made by applying a coating of low index amorphous fluoropolymer solution to an inner luminal surface of the base tubular layer and subsequent removal of a solvent of the solution at temperatures near 100 degrees C but well below the glass transition temperature (Tg) of an amorphous fluoropolymer of the solution and boiling point of the solvent to prevent damage to lower temperature materials used for the base tubular layer or over-jacket layer.
This is a recitation of product-by-process. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.
Therefore, the claimed invention as defined by claim 14 is made obvious by the disclosure of Nath.

Regarding claim 15, Wilson et al. in view of Wang et al. in further view of Nath disclose or make obvious the claimed invention. Nath discloses the claimed invention, see page 6, lines 28-32 and figure 1. It should be noted 3 mm is a 20% difference from 

Regarding claim 16, Nath discloses the claimed invention, see figure 1. The recitation of the coupling of the red diode laser beam” (not a red diode laser — NOT the source) are recitations of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation. A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987). It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, .

Claims 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson et al. (U.S. Patent Application Publication 2010/0004607) in view of Wang et al. (U.S. Patent Application Publication 2009/0227997) in view of Nath (WO 98/38538) as applied to claim 1 above, and further in view of Kataoka et al. (U.S. Patent 5,374,266). 

Regarding claims 12-13, Wilson et al. in view of Wang et al. in view of Nath show the invention,
but fails to recite: 
a radiopaque marker at a distal end thereof to visualize the end of the ablation catheter in the artery through standard fluoroscopic imaging, and 
the output optical window is secured to the distal end of the catheter tube with a tapered metal housing disposed at a distal end of the catheter tube. 
Like Nath, Kataoka et al. disclose a medical device that uses an elongate light/laser waveguide and teaches providing the waveguide (elements 213 and 214) and teaches providing the distal end of the light probe with a distal end in the form of a metal tapered tubular piece (“conical section” 215, see col. 11:5-29 and figure 4(A)) in order to protect the fiber optic core and provide the desired light projection. 
It should be noted that metal and metallic materials have desired contrasting radiopaque properties and are used for radiopaque markers in the medical arts. 
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Wilson et al. in view of Wang et al. in view of Nath, as taught by Kataoka et al., to provide the light/laser waveguide with a distal end in the form of a metal tapered tubular piece in order to protect the fiber optic core and provide the desired light projection, wherein the metallic conical section also provides desired radiopaque contrasting properties.

Claims 17 and 32-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson et al. (U.S. Patent Application Publication 2010/0004607) in view of Wang et al. (U.S. Patent Application Publication 2009/0227997) in view of Nath (WO 98/38538) as applied to claim 1 above, and further in view of Jang (U.S. Patent 5,976,093). 

Regarding claim 17, Wilson et al. in view of Wang et al. in view of Nath show the invention,
but fails to recite: 
an eccentric guidewire lumen disposed along an outer surface of the catheter which has a distal port disposed proximally from a distal end of the ablation catheter by at least about 5 mm and which has a longitudinal length of at least about 10 cm.
Wilson et al. in disclose the use of a guidewire (see [0014]-[0015]) and toggles advancement and retraction between the guidewire and the tool (the retriever), but is silent to the above deficiency.
Like Wilson et al., Jang disclose a medical device toggles advancement and retraction between the guidewire 68 and the tool (134) (see col. 7: 38-63 and figures 7-9) and teaches placing the guidewire lumen eccentrically along an outer surface of the catheter (wherein the distal region of the catheter can have a length of up to 20cm and the guidewire lumen extends for 30 cm) as a known workable means of providing the toggled advancement and retraction between the guidewire and the tool in order to provide guidewire guidance for the catheter.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Wilson et al. in view of Wang et al. in view of Nath, as taught by Jang
It should be noted the distal port of the guidewire lumen being “disposed proximally from a distal end of the ablation catheter by at least about 5 mm” is met since the liquid ablation catheter can slide within the central lumen of the Wilson et al. reference.

Regarding claims 32 and 33, Wilson et al. in view of Wang et al. in view of Nath in view of Jang show the invention, see Jang col. 6:27-38, col. 7:38-63, and elements 110, 112, 114, and 120 and figure 7.


Response to Arguments

Applicant’s arguments, see beginning with the 103 obviousness rejections on page 6, last to paragraph to page 9, last paragraph, filed 02/11/2022, with respect to the clarity of the rejection(s) of claims 1-17 (and new claims 32 and 33) under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the same prior art of record with a clarified grounds of rejection accompanied by citations having column, paragraph, line, reference number, and/or figure.


Due to the new grounds of rejection, this action is made non-final.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792